DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 18 and 21 are objected to because of the following informalities:  the limitation “the joints” appears to be a typographical error of “joints” .  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-4, 7-14, 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,232,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of U.S. Patent No. 11,232,621 corresponds with claim 2 of the current application. Claim 1 of U.S. Patent No. 11,232,621 anticipates claim 2 of the current application because it includes all of the limitations of claim 2 of the current application.
Claims 18 and 21 of the current application contain similar subject matter to claim 8, but are merely in a different form. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the statutory categories of claim 8 to that of a computer storage media or system of claims 18 and 21 to achieve predictable results of poses based on velocity information.
Below is a limitation mapping between claim 2 of the current application and claim 1 of U.S. Patent 11,232,621
Current Application 
U.S. Patent 11,232,621
2. A computer-implemented method comprising: accessing an autoencoder trained based on a plurality of poses of one or more real-world persons and conditional information associated with the poses, 
1. A computer-implemented method comprising: accessing an autoencoder trained based on a plurality of poses of one or more real-world persons and conditional information associated with the poses, 
wherein the conditional information for each pose reflects one or more prior poses of the pose; 
obtaining a sequence of poses comprising a first pose and a second pose which is subsequent to the first pose; 

and generating, based on the autoencoder for inclusion in an interactive user interface, an output pose based on the sequence of poses,
and the conditional information for each pose reflecting one or more prior poses of the pose, 

obtaining, via an interactive user interface, a sequence of poses comprising a first pose and a second pose which is subsequent to the first pose, and 

generating, based on the autoencoder for inclusion in the interactive user interface, an output pose based on the sampling and the sequence of poses,

each pose being defined based on location information associated with a plurality of joints, wherein the autoencoder was trained to reconstruct, via a latent variable space, each pose based on the conditional information; and sampling the latent variable space;
wherein the sequence of poses is updated to include the output pose.
wherein the sequence of poses is updated to include the output pose.


Claim mapping between the current application and U.S. Patent 11,232,621
Current Application
3
4
7
9
10
11
13
14
17
18
20
21
U.S. Patent 11,232,621
1
4
2
3
6
8
10
13
12
8
18
8


Allowable Subject Matter
Claims 2-4, 7-14, 16-21 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action by amending the claims as appropriate or filing a terminal disclaimer.
Claims 5, 6, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Nowozin et al. (US 2019/0392587)(Hereinafter referred to as Nowozin)
	Regarding claim 2, Nowozin teaches A computer-implemented method (A system to predict a location of a feature point of an articulated object from a plurality of data points relating to the articulated object of which some possess and some are missing 2D location data. The data points are input into a machine learning model that is trained to predict 2D location data for each feature point of the articulated object that was missing location data. See abstract)(Computing-based device 1000 comprises one or more processors 1002 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to train an articulated object feature prediction model and/or to use a trained articulated object feature prediction model at test time. See paragraph [0065]) comprising: 
accessing an autoencoder trained based on a plurality of poses of one or more real-world persons and conditional information associated with the poses, wherein the conditional information for each pose reflects one or more prior poses of the pose (FIG. 4 illustrates a method for training of the conditional variational autoencoder 20 to predict feature point locations of bodies. A RGB video stream of a population of different people performing a set of articulated object arrangements in front of a camera is recorded. The detected set of feature points of each person is assigned to one of the training data 440, validation data 450 or test data 460, which are subsequently used to train the parameters 8, 1.jJ and cp by maximizing the evidence lower bound objective function. The data in each set is augmented by removing 2D coordinates of some of the feature points at random 441, 451, 461. Optionally, each data set 442, 452, 462 can be further augmenting by applying a rigid body transformation to the recorded articulated object arrangements and the addition of noise, thus generating views of the articulated object arrangements from different angles and locations thereby increasing the size of the training set 442, validation set, 452 and test set 462. See paragraph [0041])( Training may be performed for several iterations of the optimizer through the training set 442, known as "epochs" to produce a plurality of alternative models. Each of the plurality of alternative models may then be evaluated using the validation set 452. The validation accuracy is used to choose between multiple alternative models, for example, the alternative models will vary as a result of choices, for example due to varying a number of layers in a neural network. See paragraph [0042])( FIG. 2 is a flow diagram of a method performed by a type of deep generative model called a conditional variational autoencoder 20. A conditional variational autoencoder functions differently to a standard variational autoencoder. For a conditional variational autoencoder, a prediction, e.g. of a 2D location, y, is not only conditioned on a latent variable, e.g. z, but also on the input, e.g. x. For a prediction of a location, y: a standard variational autoencoder only indirectly depends on x through z, i.e. y-p(ylz) with z-p (zlx) while a conditional variational autoencoder directly depends on x, i.e. y-p(ylx, z) with z-p(zlx). See paragraph [0028]); 
obtaining a sequence of poses comprising a first pose (The conditional variational autoencoder 50 can predict articulated object arrangements from the model by sampling. The sampler 505 is able to draw L samples, which may include (i) multiple samples sample of latent variables from the mean vector 503 and the standard deviation vector 504, e.g. two, four, eight, sixteen or thirty two samples (ii) a single sample of the latent variables from the mean vector 503 and the standard deviation vector 504 or (iii) a single sample of the mean vector 503 latent variable. The decoder network 206 receives the input 2D data and also the output of the sampler 505. See paragraph [0047])( The computing-based device 1000 also comprises an input/output controller 1006 configured to output display information to a display device 1008 which may be separate from or integral to the computing-based device 1000. The display information may provide a graphical user interface. The input/output controller 1006 is also configured to receive and process input from one or more devices, such as a user input device 1010 (e.g. a mouse, keyboard, camera, microphone or other sensor). In some examples the user input device 1010 detects voice input, user gestures or other user actions and provides a natural user interface (NUI). This user input may be used to start video sampling from a camera attached to the user input device 1010 and also start processing data related to feature points identified in the sample images. In an embodiment the display device 1008 also acts as the user input device 1010 if it is a touch sensitive display device. The input/output controller 1006 outputs data to devices other than the display device 1008 in some examples, e.g. a locally connected printing device (not  shown in FIG. 10). See paragraph [0067]); and 
generating, based on the autoencoder for inclusion in an interactive user interface, an output pose based on the sequence of poses (The output of s first machine learning model and combined data 208 may be stored in the data store 1014 or held in another form of memory prior to being displayed by the display device 1008 or output in another manner. See paragraph [0070]), but is silent to the limitations “and a second pose which is subsequent to the first pose and wherein the sequence of poses is updated to include the output pose.” when read in light of the rest of the limitations in claim 2 and thus claim 2 contains allowable subject matter.

Nowozin is silent to the limitations “and a second pose which is subsequent to the first pose  and wherein the sequence of poses is updated to include the output pose” of claim 12 when read in light of the rest of the limitations in claim 12 and thus claim 12 contains allowable subject matter.

Nowozin is silent to the limitations “and a second pose which is subsequent to the first pose and wherein the sequence of poses is updated to include the output pose.” of claim 19 when read in light of the rest of the limitations in claim 19 and thus claim 19 contains allowable subject matter.

claims 3-11, 13-18, 20, 21 contain allowable subject matter because they depend on a claim containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611